Citation Nr: 1144677	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-19 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for loss of vision in the right eye.  


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1945 to November 1948 and from February 1949 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO) as a part of the Tiger Team VA Special Processing Unit, to which the claim was forwarded for processing from the St. Petersburg, Florida RO.  This case, however, remained within the jurisdiction of the St. Petersburg, Florida RO.  

The Board remanded this claim in November 2008 for further development.  In an October 2010 decision, the Board denied the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for loss of vision in the right eye.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which, by a May 2011 Order, granted a Joint Motion for Remand, vacating the Board's October 2010 decision and remanding the case for compliance with the terms of the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of compensation under the provisions of 38 U.S.C.A. § 1151 for loss of vision in the right eye, must be remanded for further development.  

The Joint Motion for Remand found that a remand was necessary for the Board to comply with the directives of the November 2008 Board remand order and 38 U.S.C.A. § 5103A(c).  In this regard, the Joint Motion found that the November 2008 Board remand recognized three outstanding medical records that were necessary to obtain including, from the Gainesville VA medical center (VAMC), the Miami VAMC, to include surgical reports for cataract surgery in 1989 and a yttrium aluminum garnet (laser; abbreviated as YAG) capsulotomy in December 1991, and the Shands Medical Facility at the University of Florida.  While the Joint Motion acknowledged that the AMC requested "all available records to the present" from the VAMCs, it found that the AMC failed to specify the documents or time period identified by the Board in the November 2008 remand and failed to specifically request the surgical reports.  The Joint Motion noted that the VAMC records received from both facilities included records dating back to 1992, but no earlier, and did not include any surgery reports from the 1989 and 1991 procedures or any consent forms despite the fact that the Veteran had reported that he had received treatment from the Gainesville VAMC from 1989 to the present, and at the Miami VAMC from 1992.  Accordingly, the Joint Motion concluded that, at no time during the course of the Veteran's claim had records dating back to 1989 or 1991 been requested from the Gainesville VAMC, the record did not contain any notification to the Veteran that these records were unavailable as per 38 C.F.R. § 3.159(e), and the record did not contain a formal finding of unavailability of Federal records, as required per the VA Claims Adjudication Manual Rewrite M21-1MR, Part III, Subpart iii, 2.1.59.d.  

Pursuant to the requests for records from the Gainesville VAMC and Miami VAMC, records from December 1991 and thereafter were received and associated with the claims file, however, neither records relating to the Veteran's treatment for the eye in December 1991 nor additional VA medical records prior to this date have been received.  As such, the Board finds that an attempt to obtain any and all VA medical records from the Veteran's 1989 cataract surgery and December 1991 YAG capsulotomy surgery, to include all VA treatment records from 1989 to December 1991, should be associated with the claims file.  

As there have been no VA medical records have been associated with the file from the 1989 cataract surgery and December 1991 YAG capsulotomy surgery, medical records from 1989 to December 1991 should be obtained from the Gainesville VAMC.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Thus, the Board finds, it is necessary to remand the again for full compliance with the Board's November 2008 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

If the additional VA medical records are obtained, a supplemental VA opinion from the June 2010 VA examiner should be obtained which considers this additional evidence.  In doing so, the VA examiner should be asked to opine whether there was any loss of vision in the right eye caused by VA medical or surgical treatment which was the proximate cause of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or surgical treatment, and in which VA failed to exercise the degree of care that would be expected of a reasonable health care provider or whether the proximate cause of any loss of vision in the right eye was due to an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.159(c)(4) (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should obtain and associate with the claims file any and all pertinent medical records adequately identified by the Veteran, to include all VA medical records from 1989 to December 1991 from the Gainesville VAMC.  The requests for these records should specifically include requests for any surgery reports from the 1989 cataract surgery and December 1991 YAG capsulotomy surgery procedures and any related consent forms.  

The procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities should be followed.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  Only if any additional records identified above have been associated with the record, the claims file should then be forwarded to the June 2010 VA examiner, or if unavailable, a similar specialist, to review the claims file, including the additional VA medical records.  The VA examiner is then asked to furnish an opinion as to the following:

(a).  Was any loss of vision of the right eye caused by VA medical or surgical treatment?

(b).  Was the proximate cause of any loss of vision of the right eye carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment?

(c).  Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? and

(d).  Was the proximate cause of any loss of vision of the right eye an event not reasonably foreseeable?

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the VA opinion to ensure that it is responsive to and in compliance with the directives of this remand and the Joint Motion and, if not, implement corrective procedures.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, adjudicate the claim of compensation under the provisions of 38 U.S.C.A. § 1151 for loss of vision in the right eye.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the July 2010 Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



